     Case 2:19-cv-01198-RFB-DJA Document 35 Filed 07/23/21 Page 1 of 3



 1   E. BRENT BRYSON, ESQ.
     E. BRENT BRYSON, LTD.
 2   Nevada Bar No. 4933
     3202 West Charleston Blvd.
 3
     Las Vegas, Nevada 89102
 4   702-364-1234 Telephone
     702-364-1442 Facsimile
 5   Ebbesqltd@yahoo.com

 6   Attorney for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
     BRIAN CHURCH,                            )          Case No. 2:19-cv-01198-RFB-DJA
10                                            )
                             Plaintiff,       )
11
                                              )
12   vs.                                      )
                                              )
13   OFFICER LUCAS TURLEY, in his individual )
     and official capacity; SGT DAVID MASON, )
14   in his individual and official capacity; )
15   LAS VEGAS METROPOLITAN POLICE            )
     DEPARTMENT; DOE OFFICERS I               )
16   through X inclusive, DOES XI through XX, )
     inclusive,                               )
17                           Defendants.      )
     ______________________________________)
18
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
19
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
20                                        (FIRST REQUEST)
21
            Pursuant to LR 7-1, Plaintiff BRIAN CHURCH (“Plaintiff”), by and through his counsel
22
     of record, E. Brent Bryson, Esq. of the law offices of E. Brent Bryson, Ltd., and Defendants Las
23
     Vegas Metropolitan Police Department (“LVMPD”), Officer Lucas Turley and Sgt. David
24

25   Mason (collectively “Defendants”), by and through their attorneys of record, Robert W.

26   Freeman, Esq., of the law firm of Lewis Brisbois Bisgaard & Smith, LLP., hereby submit their

27   stipulation, request and order extending Plaintiff’s time to respond to Defendants’ motion for
28
     Case 2:19-cv-01198-RFB-DJA Document 35 Filed 07/23/21 Page 2 of 3



 1   summary judgment by forty-five (45) days, up to and including Thursday, September 16, 2021.

 2          Defendants’ motion for summary judgment was filed on July 12, 2021. Plaintiff’s
 3
     response is therefore due by or on August 2, 2021. The Parties hereby stipulate and agree to
 4
     allow Plaintiff an additional forty-five (45) days to respond by opposition, up to and including
 5
     September 16, 2021. In support of this stipulation and request, the Parties state as follows:
 6
            This request for an extension of time is not sought for any improper purpose or other
 7

 8   purposes of delay but because Plaintiff’s Counsel must unexpectedly prepare for a trial that has

 9   been rescheduled to commence on August 2, 2021, an earlier date as a result of prior COVID
10   related delays. This is the first request to allow Plaintiff additional time to respond. The parties
11
     respectfully submit that the reasons set forth above constitute compelling reasons to allow the
12
     Plaintiff additional time to respond by opposition to Defendants’ motion for summary judgment.
13
     ///
14

15   ///

16   ///

17   ///
18   ///
19
     ///
20
     ///
21
     ///
22

23   ///

24   ///

25   ///
26
     ///
27
     ///
28

                                                      2
     Case 2:19-cv-01198-RFB-DJA Document 35 Filed 07/23/21 Page 3 of 3



 1                                                                Church v. Turley, et al
                                                                  Case No.: 2:19-cv-01198-RFB-DJA
 2
            WHEREFORE, upon agreement by and between the parties, through their respective
 3

 4   counsel, the undersigned counsel requests that this Court grant the parties’ stipulation to extend

 5   time for Plaintiff to respond to Defendants’ motion for summary judgment by an additional
 6   forty-five (45) days, up to and including September 16, 2021.
 7
            APPROVED AS TO FORM AND CONTENT this 23rd day of July, 2021.
 8

 9   By:   /s/E. Brent Bryson                            By:   /s/ Robert W. Freeman
           E. BRENT BRYSON, ESQ.                               Robert W. Freeman, Esq.
10         E. BRENT BRYSON, LTD.                               Lewis Brisbois Bisgaard & Smith, LLP
           Nevada Bar No. 4933                                 Nevada Bar No. 3062
11         3202 West Charleston Blvd.                          6385 S. Rainbow Blvd., Suite 600
12         Las Vegas, NV 89102                                 Las Vegas, Nevada 89118
           Attorney for Plaintiff                              Attorney for Defendants
13
            IT IS SO ORDERED:
14

15
            DATED this _____
                        23rd day of July, 2021.
16

17

18                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                     3
